Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 07/18/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over (KR 101779377, Bioalpha Corporation, 2017; referred to as Bioalpha).
Bioalpha teaches a method of preparing a bone graft composition comprising a bone morphogenetic protein such as BMP-2, BMP-3, BMP-3b, BMP-4, BMP-5, BMP- 6, BMP-7, BMP-8, BMP-9, BMP-10, BMP-11, BMP-12, BMP-13, BMP-14, BMP-15, BMP-16, BMP-17, BMP-18 (see page 6, paragraph 7), a gelation powder such as hydroxypropyl methylcellulose (see page 7, paragraphs 2-3), and calcium phosphate  or the demineralized bone matrix (i.e. a bone graft material which is natural) (see claim 1 and page 8, paragraph 2). Further, it is taught that bone morphogenetic protein is dissolved in water or a saline solution (see page 9, paragraph 4) and that the bone morphogenetic protein is mixed with the gelation powder (see page 9, paragraph 6). 
Bioalpha teaches that 25 to 75 parts by weight of the demineralized bone matrix (i.e. the bone grafting material) and 25 to 75 parts by weight of the gel-forming powder (i.e.  hydroxypropyl methylcellulose powder) is mixed (see page 8, paragraph 5). The 25 to 75 parts of both the components, bone graft material and hydroxypropyl methyl cellulose provide various ratios which overlap with the claimed parts and thus create a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. Regarding the limitation, wherein the dissolution rate of 50% or more and less than 89% is obtained in an amount of 1 to 1.5 parts by weight of a solvent based on 1 part by weight of the bone graft composition and dissolution profiles claimed in instant claims 11-12,  the reference teaches the claimed bone graft material and hydroxypropyl methyl cellulose in an amount ranging from 25 to 75 parts by weight of the demineralized bone matrix (i.e. the bone grafting material) and 25 to 75 parts by weight of the gel-forming powder (i.e.  hydroxypropyl methylcellulose powder). The reference thus teaches the claimed components of bone graft material and hydroxypropyl methyl cellulose in an amount that overlaps with the claimed amount, therefore, the property or the functional characteristics or dissolution profile would necessarily be present.
	Applicant argues that nowhere in Bioalpha teaches or suggests the specific  dissolution rate of the hydroxypropyl methyl cellulose combined with the bone graft material and the bone graft material is natural. These arguments are not persuasive because as discussed above the components of the claimed bone graft composition comprising calcium phosphate (a bone graft material) and hydroxypropyl methyl cellulose is taught by the reference in an amount that overlaps with the claimed amount, therefore the functional characteristics would necessarily be present. These limitations do not provide any structural or compositional characteristics to the claimed composition. The bone graft material calcium phosphate reads on the claimed natural material.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 12-14 of copending Application No. 16/925351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of 50%  or more within 48 hours to secure for a space in the bone graft composition, into which blood can flow, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of less than 89% within 48 hours to maintain the shape within the bone defect portion and to be aggregated during a medical procedure, wherein the bone graft composition comprises the hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts and wherein the dissolution rate of 50% or more and less than 89% is obtained in an amount of 1 to 1.5 parts by weight of a solvent based on 1 part by weight of the bone graft composition.
The copending claims recite a bone graft composition with which saline reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after added to a bone graft solution, when an osmotic pressure of the saline is set to 100% as a reference value, the bone graft composition comprising hydroxypropyl methylcellulose combined with the bone graft composition to maintain a shape in a bone defect portion and suitable for bone formation, wherein the bone graft solution is a mixture of 1 part by weight of a bone graft material containing hydroxypropyl methylcellulose and 0.5 to 2 parts by weight of a solvent, and the bone graft material containing hydroxypropyl methylcellulose is formed by mixing 1 part by weight of a bone graft material with 0.3 to 3 parts by weight of hydroxypropyl methylcellulose, wherein the bone graft composition is sterilized by gamma-ray irradiation, and wherein a doze of the gamma-ray irradiation is 10 to 25 kGy.  The copending bone graft composition comprising bone graft material and polymer hydroxypropyl methylcellulose wherein the bone graft material containing hydroxypropyl methylcellulose is formed by mixing 1 part by weight of a bone graft material with 0.3 to 3 parts by weight of hydroxypropyl methylcellulose reads on the claimed composition. The open-ended comprising language of the instant claims does not preclude reading any other components or steps in to the claims. While the dissolution profiles claimed is not the same, since the amounts of bone graft material and hydroxypropyl methyl cellulose of the copending claims overlaps with the claimed amount, the functional characteristics would be necessarily present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 16/927845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of 50%  or more within 48 hours to secure for a space in the bone graft composition, into which blood can flow, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of less than 89% within 48 hours to maintain the shape within the bone defect portion and to be aggregated during a medical procedure, wherein the bone graft composition comprises the hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts and wherein the dissolution rate of 50% or more and less than 89% is obtained in an amount of 1 to 1.5 parts by weight of a solvent based on 1 part by weight of the bone graft composition.
The copending claims recite a bone graft composition which includes hydroxypropyl methylcellulose to maintain the shape after implantation in the bone defect portion so as to have shape retainability of 50 or more, wherein the shape retainability is defined as a value obtained by dividing a maximum breaking force (Nmax) by a short-axis change rate, in which the maximum breaking force (Nmax) is a force at which a change in shape of a sphere-shaped material is initiated by applying a force (N) to one side of the sphere-shaped material, and the short-axis change rate is a ratio (D-S)/(D) of a reduction in short-axis length (S) of the sphere-shaped material, measured after the change in the shape occurred, to a diameter (D) of the sphere-shaped material, and wherein the bone graft composition comprises 0.3 to 3 parts by weight of hydroxypropyl methylcellulose with respect to 1 part by weight of a bone graft material.
The copending claims reciting bone graft composition comprising bone graft material and polymer hydroxypropyl methylcellulose reads on the claimed composition. The dissolution property would flow naturally to the bone graft composition since the components are same and in an overlapping amount. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 17/024684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of 50%  or more within 48 hours to secure for a space in the bone graft composition, into which blood can flow, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of less than 89% within 48 hours to maintain the shape within the bone defect portion and to be aggregated during a medical procedure, wherein the bone graft composition comprises the hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts and wherein the dissolution rate of 50% or more and less than 89% is obtained in an amount of 1 to 1.5 parts by weight of a solvent based on 1 part by weight of the bone graft composition.
The copending claims recite a bone graft composition containing: a bone graft material; a thickener having an adhesive property; and hydroxypropyl methylcellulose as a crosslinking agent capable of bonding with each of the bone graft material and the thickener. The copending bone graft composition comprising bone graft material and polymer hydroxypropyl methylcellulose reads on the claimed composition. The dissolution property would flow naturally to the bone graft composition since the components are same and in an overlapping amount. The open-ended comprising language of instant claims do not exclude reading thickener into the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 17/342569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of 50%  or more within 48 hours to secure for a space in the bone graft composition, into which blood can flow, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of less than 89% within 48 hours to maintain the shape within the bone defect portion and to be aggregated during a medical procedure, wherein the bone graft composition comprises the hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts and wherein the dissolution rate of 50% or more and less than 89% is obtained in an amount of 1 to 1.5 parts by weight of a solvent based on 1 part by weight of the bone graft composition.
The copending claims recite a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose, wherein the bone graft composition reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after the bone graft solution was added to saline, and wherein a content of the hydroxypropyl methylcellulose is 0.15 to 6 parts by weight based on 1part by weight of the porous bone graft material. The copending bone graft composition comprising bone graft material and polymer hydroxypropyl methylcellulose reads on the claimed composition. The amount of hydroxypropyl methyl cellulose of 0.15 to 6 parts by weight based on 1 part by weight of bone graft material overlaps with the instant claims and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. The dissolution profile is not recited in copending claims, however, the copending claims recite bone graft material  and hydroxypropyl methyl cellulose in an overlapping amount, therefore the property would necessarily flow.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues that the obviousness rejections be withdrawn because the copending references do not recite the claimed dissolution profile. These arguments are not persuasive because copending claims recite bone graft material  and hydroxypropyl methyl cellulose in an overlapping amount to that claimed, therefore the property or the functional characteristics would necessarily be present.  The rejections are therefore maintained.
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612